DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to an amendment/response filed on 11/15/2021.
No claims have been amended.
Claims 35-36 have been cancelled. Claims 1-17 were cancelled previously
Claims 37-53 are new claims that have been added.
Claims 18-34 and 37-53 remain pending in the application.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/30/2021 and 9/7/2021 have been entered and considered by the examiner.
Response to Arguments
Applicant's arguments filed 11/15/2021 have been fully considered but they are not persuasive. 	Regarding claim 18, Applicant argues that the previous restriction requirement should be withdrawn because groups I and II overlap in scope and because groups I and III overlap in scope. Applicant cites MPEP Section 806.05(d) as stating that “[t]wo or more claimed subcombinations, disclosed as usable together in a single combination, and which can be shown to be separately usable, are usually restrictable when the subcombinations do not overlap in scope and are not obvious variants.”	The Examiner respectfully disagrees. As can be seen for instance in MPEP § 806.05(d), subcombinations are restrictable when the subcombinations do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. The Examiner would also like to note as a practical matter that if only partial overlap in scope was required to avoid restriction under MPEP Section 806.05(d), the presence of any generic structure or concept (e.g., structure such as an antenna array or a concept such as measuring a signal) in two or more subcombinations would prevent restriction despite any number of other differences present in such subcombinations. Such a requirement for only partial overlap to prevent restriction would thus be impractical since claims directed to related subcombinations commonly contain similar structure and concepts while also having different overall scope. MPEP § 806.05(d) states that subcombinations usable together are “restrictable when the subcombinations do not overlap in scope,” not that such subcombinations are “restrictable when the subcombinations do not partially overlap in scope.” As can be seen for instance in the side by side comparisons in Applicant’s arguments filed 4/19/2021, Groups I and II and Groups I and III overlap in that each group has an antenna array and obtains phase center location measurements. However, as can also be seen in Applicant’s side by side comparison (as well as the side by side comparison below), claim 18 uses obtained measurements to perform something different than claims 35 and 36. Claim 18 uses the phase center measurements to estimate the angle of arrival of the radio signal, whereas claims 35 and 36 use phase center measurements to determine electrical phase shift. Claims 18, 35, and 36 thus have different scope and thus may be considered as not overlapping in scope for the purpose of MPEP § 806.05(d). Such a difference is not an obvious variant, and therefore double patenting rejections would not be given for claim 18 in view of claims 35 or 36 and vice versa. The Examiner would also like to note that the phase center location measurements used to determine electrical phase shift in claims 35 and 36 are much more elaborate than those in claim 18. For instance, claim 18 recites measuring a single radio signal, whereas claims 35 and 36 each recite measuring a first signal and a second signal. The claimed overlap wherein claims 18, 35, and 36 each recite the same generic structure of “an antenna array” as well as overlap related to phase center location measurements is thus not sufficient to prevent restriction because the claims do not overlap completely in scope and are not obvious variants, and the subcombinations may be separately usable at least for the purpose of estimating the angle of arrival of a radio signal in the case of claim 18 and at least for the purpose of determining electrical phase shift in claims 35 and 36. Although Applicant does not appear to argue overlap between claims 35 and 36, the Examiner would also like to note that claims 35 and 36 also satisfy the above discussed requirements for restrictions since claims 35 and 36 explicitly measure different signal durations. 	Regarding claim 1, Applicant argues that Gang Li does not teach to “obtain measurements of the radio signal as received by the antenna array using at least a first phase center location (p1) and a second phase center location (p2), wherein p1 is different than p2.” Applicant argues that the previous Office Action equates two different “sidebands” with two different “phase center locations,” and that a sideband is not the same as or equivalent to a “phase center location.”	The Examiner respectfully disagrees with Applicant’s interpretation of the prior art. The Examiner would like to note that claim 1 has been cancelled so the Examiner is assuming that Applicant intended to argue against the rejection for claim 18. The Examiner would also like to note that the previous Office Action did not equate “sidebands” with “phase center locations,” but instead referred to phase center locations of received signals (which include sidebands) as Applicant’s claimed phase center locations. As was also discussed in the previous Office Action in the rejection of claim 18, Gang Li teaches that with the Unidirectional Phase Center Motion (UPCM) scheme, beams at different sidebands in time modulated linear arrays (TMLAs) are capable of pointing at different directions and the corresponding received signals can be used to compose a received data space (Gang Li; Pg. 105 last paragraph to Pg. 106 first paragraph; Pg. 1106, Chapter II). Such arrays may be controlled by a high-speed RF switch, and the moving phase center technique can be implemented by high speed RF switches in the feed line of each element (Gang Li; Pg. 105 last paragraph to Pg. 106 first paragraph; Pg. 1106, Chapter II). Gang Li is thus directed to measurements at phase center locations and not simply to measurements of sidebands. Measurements of the received signals of the antenna array with different phase center locations (i.e., at least a first phase center location (p1) and a second phase center location (p2) may be obtained) (Gang Li; Pgs. 1106-1107, Chapter III). As can be seen for instance in Chapter III, the total number of sidebands (including the center frequency) is 2Q + 1, where Q is a positive integer (Gang Li; Pgs. 1106-1107, Chapter III). Two different phase center locations may thus be reasonably interpreted as existing. Such measurements may thus be reasonably interpreted as being performed using at least a first phase center location (p1) and a second phase center location (p2), wherein p1 is different than p2. Gang Li and Athley may thus be broadly reasonably interpreted as teaching to “obtain measurements of the radio signal as received by the antenna array using at least a first phase center location (p1) and a second phase center location (p2), wherein p1 is different than p2.”
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 18-34 and 37-53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 18, and 20 of U.S. Patent No. 10,333,633. Although the claims at issue are not identical, they are not patentably distinct from each other because they are anticipated by the independent claims of U.S. Patent No. 10,333,633. Please see the side by side comparison below of claim 18 of the instant application and claim 18 of U.S. Patent No. 10,333,633.
Claim 18 of the Instant Application.
Claim 18 of U.S. Patent No. 10,333,633
18. A radio transceiver device for estimating angle of arrival of a radio signal in a radio communications network, the radio transceiver device comprising: 
18. A radio transceiver device for estimating angle of arrival of a radio signal in a radio communications network, 
	an antenna array; and 
the radio transceiver device comprising an antenna array that is configured to shift between at least two phase center locations, 
	processing circuitry, the processing circuitry being configured to cause the radio transceiver device to: 
the radio transceiver device further comprising processing circuitry, the processing circuitry being configured to cause the radio transceiver device to: 
	obtain measurements of the radio signal as received by the antenna array using at least a first phase center location (p1) and a second 


	estimate the angle of arrival of the radio signal using the first and second measurements as obtained using the first and second phase center locations of the antenna array. 


	As can be seen by the above side by side comparison, claim 18 of U.S. Patent No. 10,333,633 contains a similar narrower limitation that corresponds to every step of claim 18 of the instant application. A similar analysis applies for the method and non-transitory computer readable medium claims 1 and 20 of U.S. Patent No. 10,333,633. Claim 18 of the instant application is thus anticipated by Regarding claims 19-34 and 38-53, the claims are rejected because they depend from rejected independent claims 18 and 37 respectively.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18-20, 22-32, 34, 37-41, 43-51, and 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over GANG LI, et al., “Direction of Arrival Estimation in Time Modulated Linear Arrays With Unidirectional Phase Center motion”, IEEE Transactions on Antennas and Propagation, Vol. 58, No. 4, April 2010, 7 pages (Provided by Applicant, Gang Li hereinafter) in view of Athley et al. (US 2016/0308279, Athley hereinafter, provided by Applicant).	Regarding claims 18 and 37, Gang Li teaches a method and a radio transceiver device for estimating angle of arrival of a radio signal in a radio communications network (With the Unidirectional Phase Center Motion (UPCM) scheme, beams at different sidebands in time modulated linear arrays (TMLAs) are capable of pointing at different directions and the corresponding received signals can be used to compose a received data space. Such arrays may be controlled by a high-speed RF switch, and the moving phase center technique can be implemented by high speed RF switches in the feed line of each element. A radio transceiver device may thus be reasonably interpreted as estimating angle of arrival of a radio signal; Gang Li; Pg. 105 last paragraph to Pg. 106 first paragraph; Pg. 1106, Chapter II), the radio transceiver device comprising: 	an antenna array (The device may be comprised of an antenna arary; Gang Li; Pg. 105 last paragraph to Pg. 106 first paragraph; Pg. 1106, Chapter II); and 	the radio transceiver device configured to: 	obtain measurements of the radio signal as received by the antenna array using at least a first phase center location (p1) and a second phase center location (p2), wherein p1 is different than p2 (Measurements of the received signals of the antenna array with different phase center locations (i.e., at least a first phase center location (p1) and a second phase center location (p2) may be obtained. As can be seen for instance in Chapter III, the total number of sidebands (including the center frequency) is 2Q + 1, where Q is a positive integer. Two different phase center locations may thus be reasonably interpreted as existing. Such measurements may thus be reasonably interpreted as being performed using at least a first phase center location (p1) and a second phase center location (p2), wherein p1 is different than p2; Gang Li; Pgs. 1106-1107, Chapter III); and 	estimate the angle of arrival of the radio signal using the obtained measurements (The measurements of the received signals of the antenna array with different phase center locations are used to estimate the direction of arrival (i.e., the angle of arrival); Gang Li; Pgs. 1106-1107, Chapter III).	However, Gang Li does not specifically disclose the radio signal in a radio communications network; and	the radio transceiver device further comprising processing circuitry.	Athley teaches the radio signal in a radio communications network (The invention relates to a node in a wireless communication system; Athley; Abstract; Fig.1; [0010]); and	the radio transceiver device further comprising processing circuitry (As can be seen in Figs. 2-3 and 6-9, the wireless node may be reasonably interpreted as comprising processing circuitry; Athley; Figs. 2-3 and 6-9; [0037]-[0042]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Athley with the teachings as in Gang Li. The motivation for doing so would have been to increase performance by increasing general performance as well as increasing the possibility of performing correct DOA estimations (Athley; [0023]).	Regarding claims 19 and 38, Gang Li and Athley teach the limitations of claims 18 and 37 respectively.	Athley further teaches the radio transceiver device is a radio access network (RAN) node (A node such as that depicted in Fig. 1 may be reasonably interpreted as a radio access network node; Athley; Fig. 1; [0036]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Athley with the teachings as in Gang Li. The motivation for doing so would have been to increase performance by increasing general performance as well as increasing the possibility of performing correct DOA estimations (Athley; [0023]).	Regarding claims 20 and 39, Gang Li and Athley teach the limitations of claims 18 and 37 respectively.(Wireless devices having an antenna array such as those discussed throughout Gang Li may be broadly reasonably interpreted as a user equipment (UE); Gang Li; Pgs. 1105-1107, Chapters I-III).	Regarding claims 22 and 41, Gang Li and Athley teach the limitations of claims 18 and 37 respectively.	Gang Li further teaches p1 and p2 are separated at least by half a wavelength of an operating frequency of the received radio signal (The antenna elements may have a half wavelength spacing; Gang Li; Pg. 1107, Chapter A).	Regarding claims 23 and 42, Gang Li and Athley teach the limitations of claims 18 and 37 respectively.	Gang Li further teaches the antenna array comprises antenna elements (As can be seen in at least Figs. 1-2, the antenna array may be comprised of antenna elements; Gang Li; Pg. 1106; Figs. 1-2), and wherein adjacent antenna elements are separated at least by half a wavelength of an operating frequency of the received radio signal (The antenna elements may have a half wavelength spacing; Gang Li; Pg. 1107, Chapter A).	Regarding claims 24 and 43, Gang Li and Athley teach the limitations of claims 18 and 37 respectively.	Gang Li further teaches the antenna array comprises a first set of antenna elements and a second set of antenna elements (As can be seen for instance in at least Figs. 1-2, the leftmost antenna elements are turned on for a time step as is shown in equation 1 (i.e., a first set of antenna elements), and then the next consecutive elements are turned on in the next time step (i.e., a second set of antenna elements); Gang Li; Pg. 1106; Figs. 1-2), 	when the radio signal is received by the antenna array using the first phase center location (p1) only the first set of the antenna elements is used to receive the radio signal (The leftmost antenna elements are turned on for a time step as is shown in equation 1 (i.e., a first set of antenna elements), and then the next consecutive elements are turned on in the next time step (i.e., a second set of antenna elements). The antenna array may thus be reasonably interpreted as only using the first set of the antenna elements to receive the radio signal using the first phase center location (p1); Gang Li; Pg. 1106; Figs. 1-2), 	when the radio signal is received by the antenna array using the second phase center location (p2) only the second set of the antenna elements is used to receive the radio signal (The leftmost antenna elements are turned on for a time step as is shown in equation 1 (i.e., a first set of antenna elements), and then the next consecutive elements are turned on in the next time step (i.e., a second set of antenna elements). The antenna array may thus be reasonably interpreted as only using the second set of the antenna elements to receive the radio signal using the second phase center location (p2); Gang Li; Pg. 1106; Figs. 1-2), and 	the second set of antenna elements is partly but not fully overlapping with the first set of antenna elements (As can be seen in at least Fig. 2, antenna elements used to measure different phase center locations overlap partly but not fully. The second set of antenna elements may thus be broadly reasonably interpreted as partly but not fully overlapping with the first set of antenna elements; Gang Li; Pg. 1106; Figs. 1-2).	Regarding claims 25 and 44, Gang Li and Athley teach the limitations of claims 18 and 37 respectively.	Gang Li further teaches the antenna array comprises antenna elements (As can be seen in at least Figs. 1-2, the antenna array may be comprised of antenna elements; Gang Li; Pg. 1106; Figs. 1-2), and 	the antenna array is configured to shift between the first phase center location and the second phase center location by selectively switching on and off at least one of the antenna elements (As can be seen in Fig. 2, each antenna element may be selectively switched on and off; Gang Li; Pg. 1106; Fig. 2).	Regarding claims 26 and 45, Gang Li and Athley teach the limitations of claims 25 and 44 respectively.	Gang Li further teaches at least one of the antenna elements is configured to be selectively (Antenna elements may be switched on/off using a switch; Gang Li; Pg. 1106; Fig. 2).	Regarding claims 27 and 46, Gang Li and Athley teach the limitations of claims 25 and 44 respectively.	Athley further teaches the antenna elements have two mutually orthogonal polarizations, and wherein both orthogonal polarizations are simultaneously switched on and off as the at least one of the antenna elements is selectively switched on and off (As can be seen in Fig. 7 and the accompanying description, antennas may have two mutually orthogonal polarizations that may be simultaneously switched on and off as at least one of the antenna elements is selectively switched on and off; Athley; Fig. 7; [0058]-[0061]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Athley with the teachings as in Gang Li. The motivation for doing so would have been to increase performance by increasing general performance as well as increasing the possibility of performing correct DOA estimations (Athley; [0023]).	Regarding claims 28 and 47, Gang Li and Athley teach the limitations of claims 18 and 37 respectively.	Gang Li further teaches the antenna array comprises antenna elements (As can be seen in at least Figs. 1-2, the antenna array may be comprised of antenna elements; Gang Li; Pg. 1106; Figs. 1-2), 	Athley further teaches the antenna array is configured to shift between the first phase center location and the second phase center location by selectively increasing and reducing gain of a low-noise amplifier of at least one of the antenna elements (For each antenna device pair, the first antenna ports are at least indirectly connected to at least one respective controllable power divider/combiner having a respective common port. Such increasing/reducing power may be reasonably interpreted as increasing/reducing gain of a low-noise amplifier. Antennas may thus be reasonably interpreted as being configured to shift between the at least two phase center locations by selectively increasing and reducing gain of a low-noise amplifier of at least one of the antenna elements; Athley; [0012], [0045]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Athley with the teachings as in Gang Li. The motivation for doing so would have been to increase performance by increasing general performance as well as increasing the possibility of performing correct DOA estimations (Athley; [0023]).	Regarding claims 29 and 48, Gang Li and Athley teach the limitations of claims 18 and 37 respectively.	Athley further teaches the antenna array is configured to simultaneously receive the radio signal in two mutually orthogonal polarizations (As can be seen in Fig. 7 and the accompanying description, antennas may receive radio signals simultaneously in two mutually orthogonal polarizations; Athley; Fig. 7; [0058]-[0061]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Athley with the teachings as in Gang Li. The motivation for doing so would have been to increase performance by increasing general performance as well as increasing the possibility of performing correct DOA estimations (Athley; [0023]).	Regarding claims 30 and 49, Gang Li and Athley teach the limitations of claims 29 and 48 respectively.	Gang Li further teaches one intermediate value of the angle of arrival is estimated for each of the two mutually orthogonal polarizations, and wherein the angle of arrival is estimated using a combination of the intermediate values (The use of at least two angles of arrival of two mutually orthogonal polarizations in order to calculate a single angle of arrival may be reasonably interpreted as comprising the estimation of one intermediate value of the angle of arrival for each of the two mutually orthogonal polarizations, wherein the angle of arrival is estimated using a combination of the intermediate values; Gang Li; Pgs. 1106-1107, Chapter III).	Regarding claims 31 and 50, Gang Li and Athley teach the limitations of claims 18 and 37 respectively.	Gang Li further teaches a first receive beam is used to receive the radio signal while the antenna (As can be seen for instance in at least the first paragraph of Chapter I, the estimation described in Gang Li may be performed by mapping the full dimension of element-space into lower dimension of the beam-space through beamforming. The use of a subset of antenna elements as is described for instance in connection with at least Figs. 1-2 may thus be broadly reasonably interpreted as using a first receive beam to receive the radio signal while the antenna array has the first phase center location (p1); Gang Li; Figs. 1-2; Pgs. 1105-1107, Chapters I-III), 	a second receive beam is used to receive the radio signal while the antenna array has the second phase center location (p2) (As can be seen for instance in at least the first paragraph of Chapter I, the estimation described in Gang Li may be performed by mapping the full dimension of element-space into lower dimension of the beam-space through beamforming. The use of a subset of antenna elements as is described for instance in connection with at least Figs. 1-2 may thus be broadly reasonably interpreted as using a second receive beam to receive the radio signal while the antenna array has the second phase center location (p2); Gang Li; Figs. 1-2; Pgs. 1105-1107, Chapters I-III).	Athley further teaches the first receive beam is created only using phase shifts of antenna elements of the antenna array (According to another example, antenna pairs may comprise phase shifters. The receipt of each one of the two mutually different phase center locations (i.e., the first receive beam) may thus be reasonably interpreted as being in at least one receive beam being created by the analog beamforming in the antenna array only using phase shifts of those of the antenna elements that are used to create the at least one receive beam (i.e., the first receive beam); Athley; Figs. 2-7; [0020], [0023], [0041]-[0044]), and 	the second receive beam is created only using phase shifts of antenna elements of the antenna array (According to another example, antenna pairs may comprise phase shifters. The receipt of each one of the two mutually different phase center locations (i.e., the second receive beam) may thus be reasonably interpreted as being in at least one receive beam being created by the analog beamforming in the antenna array only using phase shifts of those of the antenna elements that are used to create the at least one receive beam (i.e., the second receive beam); Athley; Figs. 2-7; [0020], [0023], [0041]-[0044]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Athley with the teachings as in Gang Li. The motivation for doing so would have been to increase performance by increasing general performance as well as increasing the possibility of performing correct DOA estimations (Athley; [0023]).	Regarding claims 32 and 51, Gang Li and Athley teach the limitations of claims 18 and 37 respectively.	Gang Li further teaches a first receive beam is used to receive the radio signal while the antenna array has the first phase center location (p1) (As can be seen for instance in at least the first paragraph of Chapter I, the estimation described in Gang Li may be performed by mapping the full dimension of element-space into lower dimension of the beam-space through beamforming. The use of a subset of antenna elements as is described for instance in connection with at least Figs. 1-2 may thus be broadly reasonably interpreted as using a first receive beam to receive the radio signal while the antenna array has the first phase center location (p1); Gang Li; Figs. 1-2; Pgs. 1105-1107, Chapters I-III), 	a second receive beam is used to receive the radio signal while the antenna array has the second phase center location (p2) (As can be seen for instance in at least the first paragraph of Chapter I, the estimation described in Gang Li may be performed by mapping the full dimension of element-space into lower dimension of the beam-space through beamforming. The use of a subset of antenna elements as is described for instance in connection with at least Figs. 1-2 may thus be broadly reasonably interpreted as using a second receive beam to receive the radio signal while the antenna array has the second phase center location (p2); Gang Li; Figs. 1-2; Pgs. 1105-1107, Chapters I-III).	Athley further teaches the first receive beam is created using a combination of phase shifts and amplitude tapering of antenna elements of the antenna array (The static excitation amplitude and phase may be selected as uniform. The radio signal may thus be reasonably interpreted as being received in at least one receive beam (i.e., the first receive beam) being created by the analog beamforming in the antenna array using a combination of phase shifts and amplitude tapering of those of the antenna elements that are used to create the at least one receive beam (i.e., the first receive beam); Gang Li; Pg. 1106; Equation 2), and 	the second receive beam is created using a combination of phase shifts and amplitude tapering of antenna elements of the antenna array (The static excitation amplitude and phase may be selected as uniform. The radio signal may thus be reasonably interpreted as being received in at least one receive beam (i.e., the second receive beam) being created by the analog beamforming in the antenna array using a combination of phase shifts and amplitude tapering of those of the antenna elements that are used to create the at least one receive beam (i.e., the second receive beam); Gang Li; Pg. 1106; Equation 2).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Athley with the teachings as in Gang Li. The motivation for doing so would have been to increase performance by increasing general performance as well as increasing the possibility of performing correct DOA estimations (Athley; [0023]).	Regarding claims 34 and 53, Gang Li and Athley teach the limitations of claims 18 and 37 respectively.	Athley further teaches the radio signal is received from a second radio transceiver device (Antenna beams may constitute user specific beams. Such beams may thus be reasonably interpreted as representing signals received from said users (i.e., other devices such as a second radio transceiver device). Furthermore, a person having ordinary skill in the art would find it reasonable to interpret any of the received signals in Athley to have been received from another radio transceiver device such as a second radio transceiver device. They radio signal may thus be broadly reasonably interpreted as being received from a second radio transceiver device; Athley; Fig. 4; [0048]-[0050]), and (Antenna beams may constitute user specific beams. Communication may thus be reasonably interpreted as taking place in the same direction as communications received from the user (i.e., according to the angle of arrival). A beam may thus be broadly reasonably interpreted as being selected according to the angle of arrival such that communication with the second radio transceiver device may be performed using the selected beam; Athley; Fig. 4; [0048]-[0050]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Athley with the teachings as in Gang Li. The motivation for doing so would have been to increase performance by increasing general performance as well as increasing the possibility of performing correct DOA estimations (Athley; [0023]).
Claims 21 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over GANG LI, et al., “Direction of Arrival Estimation in Time Modulated Linear Arrays With Unidirectional Phase Center motion”, IEEE Transactions on Antennas and Propagation, Vol. 58, No. 4, April 2010, 7 pages (Provided by Applicant, Gang Li hereinafter) and Athley et al. (US 2016/0308279, Athley hereinafter, provided by Applicant) in view of WO 2015/038235 (Raytheon hereinafter, provided by Applicant).	Regarding claims 21 and 40, Gang Li and Athley teach the limitations of claims 18 and 37 respectively.	However, Gang Li and Athley do not specifically disclose the angle of arrival of the radio signal is estimated using a phase difference between measurements as obtained using the first phase center location (p1) and measurements as obtained using the second phase center location (p2).	Raytheon teaches the angle of arrival of the radio signal is estimated using a phase difference between measurements as obtained using the first phase center location (p1) and measurements as obtained using the second phase center location (p2) (The angle of arrival of the radio signal may be estimated using a phase difference between the measurements as obtained using one of the two mutually different phase center locations (i.e., p1 and p2) and the measurements as obtained using the other one of the two mutually different phase center locations (i.e., p1 and p2). The angle of arrival may thus be broadly reasonably interpreted as being estimated using a phase difference between measurements as obtained using the first phase center location (p1) and measurements as obtained using the second phase center location (p2); Raytheon; Fig. 4; [0015]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Raytheon with the teachings as in Gang Li and Athley. The motivation for doing so would have been to increase performance by using monopulse processing to reduce beam width and increase accuracy (Raytheon; [0002]-[0008], [0013]).
Claims 33 and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over GANG LI, et al., “Direction of Arrival Estimation in Time Modulated Linear Arrays With Unidirectional Phase Center motion”, IEEE Transactions on Antennas and Propagation, Vol. 58, No. 4, April 2010, 7 pages (Provided by Applicant, Gang Li hereinafter) and Athley et al. (US 2016/0308279, Athley hereinafter, provided by Applicant) in view of Minami (US 2010/0123616, provided by Applicant).	Regarding claims 33 and 52, Gang Li and Athley teach the limitations of claims 18 and 37 respectively.	Athley further teaches the antenna array is a two-dimensional antenna array (Each antenna device may comprise on or more antenna elements which may be placed such that they form a one-dimensional array antenna or a two-dimensional array antenna; Athley; [0074]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Athley with the teachings as in Gang Li. The motivation for doing so would have been to increase performance by increasing general performance as well as increasing the possibility of performing correct DOA estimations (Athley; [0023]).(As can be seen for instance in at least Formulas 5 and 6, the angle of arrival maybe simultaneously estimated in both dimensions; Minami; Figs. 1-2; [0011], [0048]-[0051]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Minami with the teachings as in Gang Li and Athley. The motivation for doing so would have been to increase performance by enabling the detection of both azimuth angle and elevation angle (Minami; [0011]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A MYERS whose telephone number is (571)272-0997.  The examiner can normally be reached on Monday - Friday 10:30am to 7:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC MYERS/Primary Examiner, Art Unit 2474